Case 2:18-cr-00379-WHW Document 90 Filed 12/07/18 Page 1 of 3 PageID: 208




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                    Criminal No. 18-379 (WHW)

                                             SCHEDULING ORDER
                 vs.


 GERMAINE H. JUNG and
 DANIEL K. DXRAMS,
  a/k/a “Daniel Kusi,”
  a/k/a “Danny D. Dxrams,”
  a/k/a “Randy N. Amoateng”



      This matter having come before the Court for arraignment; and the United

States being represented by Craig Carpenito, United States Attorney for the

District of New Jersey (by Anthony Moscato and Lakshmi Srinivasan Herman,

Assistant U.S. Attorneys, appearing); and Defendant King appearing pro se with

Kenneth Kayser, Esq. representing Defendant King as standby counsel;

Defendant Dxrams being represented by Michael A. Orozco, Esq.; and counsel

for the Government, Defendant King and Defendant Dxrams having met and

conferred and having determined that this matter may be treated as a criminal

case that requires extensive discovery within the meaning of paragraph 4 of this

Court’s Standing Order for Criminal Trial Scheduling and Discovery; and

counsel for the Government, Defendant King and Defendant Dxrams having

agreed on a schedule for the initial exchange of discovery; and the Court having

accepted such schedule, and for good cause shown,
Case 2:18-cr-00379-WHW Document 90 Filed 12/07/18 Page 2 of 3 PageID: 209




      It is on this   day of December, 201$ ORDERED that:

      1.    The Government shall provide initial discovery required by Federal

Rule of Criminal Procedure 16(a)(1) on or before December 20, 2018. In

addition, on or after December 13, 2018, the Government will make and

continue to make other materials available to defense counsel for physical

inspection, copying, and photographing, at no expense to the Government, at a

date(s) and time(s) convenient for defense counsel. The Government shall

provide all other discovery required by Federal Rule of Criminal Procedure

16(a)(1) by February 15, 2019, including summaries of expert witnesses,

including curricula vitae, as required under federal Rule of Evidence 702, et

seq. The Government shall provide draft summary charts sought to be

admitted under Federal Rule of Evidence 1006 by February 15, 2019.

      2.    The Government shall provide exculpatory evidence, within the

meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or before

February 15, 2019. Exculpatory evidence that becomes known to the

Government after that date shall be disclosed reasonably promptly after

becoming known to the Government.

      3.    The defense shall provide all discovery required by Federal Rule of

Criminal Procedure 16(b)(1) any and all notices required by Federal Rules of

Criminal Procedure 12.1, 12.2, and 12.3 on or before January30, 2019.




                                       2
Case 2:18-cr-00379-WHW Document 90 Filed 12/07/18 Page 3 of 3 PageID: 210




        4.   The following shall be the schedule for pretrial motions in this

matter:

             a.    The defendants shall file any and all pretrial motions,

pursuant to Federal Rules of Criminal Procedure 12(b) and 4 1(h), in the manner

set forth in L. Civ. R. 7.1, on or before February 28, 2019;

              b.   The Government shall file any response to the defenses’

pretrial motions on or before March 15, 2019; and

             c.    The defendants shall file any reply on or before March 29,

2019.

             d.    The trial shall commence on April 23, 2019, at 10:00am.

        5.   Pursuant to paragraphs 17 to 21 of the Court’s Standing Order No.

15-2, the Court shall, in consultation with the parties, schedule a final pretrial

conference that will be held no sooner than two (2) weeks following the

disposition of pretrial motions. If appropriate, a trial date will be set at this

final pretrial conference.




                                     Hdrable liam J. Martini
                                      United St Senior District Judge




                                          3
